206 P.3d 372 (2009)
2009 WY 60
Larry Dean SUTTON, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-08-0249.
Supreme Court of Wyoming.
February 26, 2009.
May 1, 2009.

ORDER AFFIRMING THE JUDGMENT AND SENTENCE OF THE DISTRICT COURT
[¶ 1] This matter came before the Court upon its own motion following notification that appellant has failed to file a pro se brief within the time allotted by this Court. On February 26, 2009, appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S.Ct. 1396, 1400, 18 L.Ed.2d 493 (1967). Following a careful review of the record and both the initial and amended "Anders briefs" submitted by counsel, this Court entered its "Order Granting Permission for Court Appointed Counsel to Withdraw," on March 10, 2009. That Order provided that the District Court's August 29, 2008, "Judgment and Sentence" would be affirmed unless, on or before April 27, 2009, the appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. Taking notice that the appellant, Larry Dean Sutton, has failed to file a brief or other pleading within the time allotted, the Court finds that the district court's "Judgment and Sentence" should be affirmed. It is, therefore,
[¶ 2] ORDERED that the District Court's August 29, 2008, "Judgment and Sentence" be, and the same hereby is, affirmed.
BY THE COURT:
/s/ Barton R. Voigt
BARTON R. VOIGT
Chief Justice